Case: 19-60168      Document: 00515096774         Page: 1    Date Filed: 08/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 19-60168                             FILED
                                  Summary Calendar                     August 29, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
MANDEL WILLIAMS,

              Petitioner,

v.

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; CB & I OFFSHORE
SERVICES, INCORPORATED; AMERICAN LONGSHORE MUTUAL
ASSOCIATION,

              Respondents.


                           Appeal from the Decision of the
                              Benefits Review Board
                                 BRB No. 18-0311


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Petitioner Mandel Williams appeals the Benefits Review Board’s
dismissal of his claim against his employer for work-related injuries. As the
Board did not err, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60168    Document: 00515096774    Page: 2   Date Filed: 08/29/2019



                                No. 19-60168
      Williams previously worked for Respondent CB & I Offshore Services as
a rigger. On March 2, 2015, Williams fell from a personnel basket while being
transported to a vessel by crane, allegedly landing on his buttocks and hitting
his head. A safety representative met him when he returned to land, and he
was examined by a nurse. Williams only said he had a headache, and that it
was getting better. He was released back to full work duty, but CB & I allowed
him to return home, rest, and reembark the next day.
      That evening, Williams checked into a hospital complaining of pain in
his head, lower back, and hand. Medical tests and imaging all came back
normal. But when CB & I told Williams they needed to review his hospital
discharge paperwork to make sure he was still fit for duty, Williams retained
a lawyer. He also began seeing Dr. Kimberly Smith for his pain. Her records
reflect that on January 18, 2016, his previously unnoted “neck pain had
resolved.”
      In August 2017, Williams sued for recovery under the Longshore Harbor
Workers’ Compensation Act (LHWCA), 33 U.S.C. § 901 et seq., as extended by
the Outer Continental Shelf Lands Act (OCSLA), 43 U.S.C. § 1331 et seq.
Specifically, he alleged that he was injured “in the course of employment,”
causing pain in his head, neck, and lower back. 33 U.S.C. § 902(2). He sought
reimbursement for medical treatment and temporary total disability
compensation.
      A claimant under the LHWCA bears the initial burden of establishing a
prima facie case that (1) he suffered harm and (2) the complained-of workplace
accident could have caused it. Gooden v. Dir., OWCP, U.S. Dep’t of Labor, 135
F.3d 1066, 1068 (5th Cir. 1998). Absent substantial evidence to the contrary,
it is presumed that any prima facie claim made under the LHWCA comes
within its provisions. 33 U.S.C. § 920(a). But the employer can rebut this
presumption “through substantial evidence establishing the absence of a
                                      2
    Case: 19-60168    Document: 00515096774     Page: 3   Date Filed: 08/29/2019



                                 No. 19-60168
connection between the injury and the employment.” Gooden, 135 F.3d at 1068;
see also Kier v. Bethlehem Steel Corp., 16 BRBS 128, 129 (1984). If the employer
successfully rebuts the presumption, then the ALJ must weigh the totality of
the evidence and determine whether the injury arose from the claimant’s
employment, using a preponderance standard. Ins. Co. of State of Pa. v. Dir.,
OWCP, 713 F.3d 779, 784 (5th Cir. 2013). The burden of proof shifts back to
the claimant in this phase, and the claimant loses if the evidence is evenly
balanced. Bis Salamis, Inc. v. Dir., OWCP, 819 F.3d 116, 127 (5th Cir. 2016).
      The administrative law judge (ALJ) found that although Williams met
the 920(a) presumption, CB & I successfully rebutted it, and Williams then
failed to meet his burden of proof. Williams appealed to the Benefits Review
Board, who affirmed the ALJ. Williams now appeals to us, arguing that the
BRB erred when it affirmed the ALJ’s decision.
      We have jurisdiction. 33 U.S.C. 921(c). And we review the BRB’s
determination for errors of law and fact, applying the same substantial-
evidence standard the BRB uses. Mendoza v. Marine Pers. Co., Inc., 46 F.3d
498, 500 (5th Cir. 1995). We must affirm the BRB “if it correctly concluded that
the ALJ’s findings are supported by substantial evidence and are in accordance
with the law.” P & M Crane Co. v. Hayes, 930 F.2d 424, 428 (5th Cir. 1991).
The ALJ has broad fact-finding powers and is entitled to make credibility
determinations regarding witness testimony, expert testimony, and record
evidence. Mendoza, 46 F.3d at 500-501. Our case thus boils down to whether
the ALJ’s determination was supported by the record. Id. at 500; see also Bis
Salamis, 819 F.3d at 128.




                                       3
     Case: 19-60168       Document: 00515096774          Page: 4     Date Filed: 08/29/2019



                                       No. 19-60168
       Many of Williams’s assertions are either unbacked by the record 1 or were
revealed as false on cross-examination. 2 The ALJ was thus well within his
rights to conclude that Williams lacked credibility. Bis Salamis, 819 F.3d at
124, 128 (finding claimant incredible based on substantial medical and
physical evidence revealed at trial). On top of that, medical evidence supports
the ALJ’s determination. Neither Williams’s initial medical evaluation nor his
hospital visit later that day showed evidence of any cervical or neck injury that
would have caused him to miss work. 3 In fact, Williams’s initial medical
evaluator, Dr. Lindemann, testified that Williams needed no further medical
care at all based on his MRI. See Mendoza, 46 F.3d at 501 (holding that medical
opinions can constitute substantial evidence). And the ALJ’s decision to regard
Dr. Smith’s opinions (drawn from Williams’s own subjective statements) as less
reliable than the more objective scans and evaluations Williams underwent is
reasonable considering Williams’s lack of credibility.
       Williams’s additional attempt to argue for relief based on aggravation
theory is not properly before this court, as it wasn’t addressed by the ALJ. The
BRB properly declined to reverse on those grounds.



       1 For instance:
            • Williams testified that he didn’t report improvement of his headache after the
                accident. The medical record says he did.
            • Williams testified that he complained of neck pain at the hospital. The medical
                record doesn’t say he did.
            • Williams testified that he was given an “off-work slip.” The medical record
                doesn’t say he was.
            • Williams testified that he didn’t report resolved neck pain to Dr. Smith. The
                medical record says he did.
       2 Williams testified that he was unable to engage in physical exercise due to the

accident and stated that he didn’t run a fitness boot camp after the accident. Several of
Williams’ post-accident Facebook posts presented at his hearing showed these statements
were false.
       3 It is true that Williams’ initial evaluator, Dr. Lindemann, found that he’d suffered a

“neck sprain” and placed him at light duty work until he could rule out a cervical injury via
MRI. But when he did, Lindemann recommended a return to full duty work.
                                              4
Case: 19-60168   Document: 00515096774   Page: 5   Date Filed: 08/29/2019



                          No. 19-60168
 AFFIRMED.




                                5